Dowling, P. J.
Respondent was admitted to practice in the Appellate Division, First Department, in June, 1924.
The charges against him, as set forth in the petition, were:
(1) Solicitation of negligence cases;
(2) Presenting false claims for personal injuries;
(3) Obtaining money from defendants under false pretenses.
Respondent having answered, the matter was sent for hearing to a referee, who took much testimony upon these general charges and the specifications of alleged misconduct under each head. After a very complete hearing, the learned referee has reported that while there are suspicious circumstances attending the respondent's testimony as to the delivery of a seventy-dollar check to one Sarnich, and doubts still exist as to the real facts surrounding the execution of the release in that matter, and while the testimony of Daniel M. Laulicht and his brother, if accepted, might furnish the basis of criticism of respondent both in the Sarnich and Lewis cases, yet he refuses to accept the testimony of either ‘of the Laulicht brothers unless it is substantiated by unimpeachable evidence, and he gives cogent reasons for that refusal. There is no such unimpeachable evidence corroborating them. The learned referee has given conscientious and fair consideration to all the testimony, and has reported that in his opinion the petitioners “ have not sustained that burden of proof necessary to warrant a recommendation of disciplinary action against the respondent upon the charges specified in the petition herein.”
The petitioners do not oppose the confirmation of the report. An examination of the record satisfies us that the conclusion reached by the referee is just. The report should, therefore, be confirmed and the proceedings dismissed.
Merrell, Finch, McAvot and Proskauer, JJ., concur.
Proceedings dismissed.